Exhibit 10.4  

TIER 2 - BUCYRUS INTERNATIONAL, INC.

KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

                                THIS AGREEMENT, made and entered into as of the
___ day of ______, 2007, by and between BUCYRUS INTERNATIONAL, INC., a Delaware
corporation (“Company”), and __________ (“Executive”).

WITNESSETH:

                                WHEREAS, the Executive is employed by the
Company as a key executive officer, and the Executive’s services in such
capacities are critical to the continued successful conduct of the business of
the Company;

                                WHEREAS, the Company recognizes that
circumstances in which a change in control of the Company occurs, through
acquisition or otherwise, are highly disruptive and will cause uncertainty about
the Executive’s future employment with the Company without regard to the
Executive’s competence or past contributions and that such uncertainty may
materially adversely affect the Company;

                                WHEREAS, the Company and the Executive are
desirous that any proposal for a change in control or acquisition of the Company
will be considered by the Executive objectively, with reference only to the best
interests of the Company and its stockholders and without undue regard for the
Executive’s personal interests; and

                                WHEREAS, the Executive will be in a better
position to consider the Company’s and its stockholders’ best interests if the
Executive is afforded reasonable security, as provided in this Agreement,
against altered conditions of employment which could result from any such change
in control or acquisition.

                                NOW, THEREFORE, in consideration of the
foregoing and of the mutual covenants and agreements hereinafter set forth, the
parties hereto mutually covenant and agree as follows:

                1.             Definitions.

                                (a)           Act. For purposes of this
Agreement, the term “Act” means the Securities Exchange Act of 1934, as amended.

                                (b)           Affiliate and Associate. For
purposes of this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General Rules
and Regulations of the Act.

                                (c)           Beneficial Owner. For purposes of
this Agreement, a Person shall be deemed to be the “Beneficial Owner” of any
securities:




 

--------------------------------------------------------------------------------




 
                                (i)            which such Person or any of such
Person’s Affiliates or Associates has the right to acquire (whether such right
is exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding, or upon the exercise of conversion
rights, exchange rights, rights, warrants or options, or otherwise; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, securities tendered pursuant to a tender or exchange offer
made by or on behalf of such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase;
   
                                (ii)           which such Person or any of such
Person’s Affiliates or Associates, directly or indirectly, has the right to vote
or dispose of or has “beneficial ownership” of (as determined pursuant to Rule
13d-3 of the General Rules and Regulations under the Act), including pursuant to
any agreement, arrangement or understanding; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own, any
security under this subparagraph (ii) as a result of an agreement, arrangement
or understanding to vote such security if the agreement, arrangement or
understanding: (A) arises solely from a revocable proxy or consent given to such
Person in response to a public proxy or consent solicitation made pursuant to,
and in accordance with, the applicable rules and regulations under the Act and
(B) is not also then reportable on a Schedule 13D under the Act (or any
comparable or successor report); or
   
                                (iii)          which are beneficially owned,
directly or indirectly, by any other Person with which such Person or any of
such Person’s Affiliates or Associates has any agreement, arrangement or
understanding for the purpose of acquiring, holding, voting (except pursuant to
a revocable proxy as described in Subsection 1(c)(ii) above) or disposing of any
voting securities of the Company.

 

                                (d)          Cause. “Cause” for termination by
the Company of the Executive’s employment after a Change in Control of the
Company shall, for purposes of this Agreement, be limited to (i) the engaging by
the Executive in intentional conduct not taken in good faith which has caused
demonstrable and serious financial injury to the Company, as evidenced by a
determination in a binding and final judgment, order or decree of a court or
administrative agency of competent jurisdiction, in effect after exhaustion or
lapse of all rights of appeal, in an action, suit or proceeding, whether civil,
criminal, administrative or investigative; (ii) conviction of a felony (as
evidenced by binding and final judgment, order or decree of a court of competent
jurisdiction, in effect after exhaustion or lapse of all rights of appeal) which
substantially impairs the Executive’s ability to perform his duties or
responsibilities; and (iii) continuing willful and unreasonable refusal by the
Executive to perform the Executive’s duties or responsibilities (unless
significantly changed without the Executive’s consent).

                                (e)          Change in Control of the Company.
For purposes of this Agreement, a “Change in Control of the Company” shall be
deemed to have occurred if:

 

 
                                (i)            any Person (other than the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company




2

--------------------------------------------------------------------------------




 
representing one-third (33 1/3%) or more of the combined voting power of the
Company’s then outstanding voting securities;
   
                                 (ii)           the following individuals cease
for any reason to constitute a majority of the number of directors then serving:
individuals who, as of the date of this Agreement, constitute the Board of
Directors of the Company and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors of the Company or nomination for election by the
Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
as of the date of this Agreement or whose appointment, election or nomination
for election was previously so approved or recommended;
   
                                 (iii)          there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than a merger or consolidation immediately
following which the individuals who comprise the Board of Directors of the
Company immediately prior thereto constitute at least a majority of the Board of
Directors of the Company, the entity surviving such merger or consolidation or,
if the Company or the entity surviving such merger is then a subsidiary, the
ultimate parent thereof; or
   
                                 (iv)          the stockholders of the Company
approve a plan of complete liquidation of the Company or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets (or any transaction having a similar effect), other than
a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, immediately following which the individuals who
comprise the Board of Directors of the Company immediately prior thereto
constitute at least a majority of the board of directors of the entity to which
such assets are sold or disposed of or, if such entity is a subsidiary, the
ultimate parent thereof.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to have occurred by virtue of the consummation of any transaction or
series of integrated transactions immediately following which the holders of the
Stock immediately prior to such transaction or series of transactions continue
to have substantially the same proportionate ownership in an entity which owns
all or substantially all of the assets of the Company immediately following such
transaction or series of transactions.

                                (f)            Code. For purposes of this
Agreement, the term “Code” means the Internal Revenue Code of 1986, including
any amendments thereto or successor tax codes thereof.

                                (g)           Covered Termination. For purposes
of this Agreement, the term “Covered Termination” means any termination of the
Executive’s employment where the Termination Date is any date on or on or after
a Change in Control of the Company (except as provided in




3

--------------------------------------------------------------------------------




Section 2) and prior to the end of the Employment Period, and the termination
constitutes a Separation from Service.

                                (h)          Employment Period. For purposes of
this Agreement, the term “Employment Period” means the period commencing on the
date of a Change in Control of the Company and ending at 11:59 p.m. Milwaukee
time on the second anniversary of such date.

                                (i)           Good Reason. For purposes of this
Agreement, the Executive shall have a “Good Reason” for termination of
employment after a Change in Control of the Company in the event of:

 

 
                                (i)            any breach of this Agreement by
the Company, including specifically any breach by the Company of its agreements
contained in Sections 4, 5, 6 or 9 hereof;
   
                                (ii)           the removal of the Executive
from, or any failure to reelect the Executive to, any of the positions held with
the Company and its subsidiaries on the date of the Change in Control of the
Company or any other positions with the Company and its subsidiaries to which
the Executive shall thereafter be elected or assigned, except in the event that
such removal or failure to reelect relates to the termination by the Company of
the Executive’s employment for Cause or by reason of disability pursuant to
Section 12 hereof;
   
                                (iii)          a good faith determination by the
Executive that there has been a significant adverse change, without the
Executive’s written consent (which may be denied or withheld for any reason
whatsoever at Executive’s discretion), in the Executive’s working conditions or
status with the Company or its subsidiaries from such working conditions or
status in effect immediately prior to the Change in Control of the Company,
including but not limited to (A) a significant change in the nature or scope of
the Executive’s authority, powers, functions, duties or responsibilities, or
(B) a reduction in the level of support services, staff, secretarial and other
assistance, office space and/or accoutrements; or
   
                                (iv)          failure by the Company to timely
obtain the Agreement referred to in Section 17(a) hereof as provided therein.

 

                                (j)           Person. For purposes of this
Agreement, the term “Person” shall mean any individual, firm, partnership,
corporation or other entity, including any successor (by merger or otherwise) of
such entity, or a group of any of the foregoing acting in concert.

                                (k)          Securities Act. For purposes of
this Agreement, the term “Securities Act” means the Securities Act of 1933, as
amended.

                                (l)           Separation from Service. For
purposes of this Agreement, the term “Separation from Service” means the date on
which the Executive separates from service, within the meaning of Code Section
409A, from the Company and each other corporation, trade or business that, with
the Company, constitutes a controlled group of corporations or group of trades
or businesses under common control within the meaning of Code Section 414(b) or
(c).




4

--------------------------------------------------------------------------------




The Executive has not incurred a Separation from Service if the Executive is
absent from active employment due to military leave, sick leave or other bona
fide leave of absence if the period of such leave does not exceed the greater of
(i) six months, or (ii) the period during which the Executive’s right to
reemployment by the Company or controlled group member is provided either by
statute or by contract. Further, for purposes of determining whether the
Executive has incurred a Separation from Service, if the Executive is not
actively at work during the period that there exists a dispute pursuant to
Section 1(n)(B) or (C), the Executive shall be considered to be on a bona fide
leave of absence for which his right to reemployment is guaranteed during the
period that begins on the date on which the Executive last performs active
services and the Termination Date that ultimately is established pursuant to
Section 1(n)(B) or (C).

                                (m)         Specified Employee. For purposes of
this Agreement, the Executive will be a “Specified Employee” if the Executive is
a key employee (as defined in Code Section 416(i) but without regard to Code
Section 416(i)(5)) of the Company or an affiliate of the Company (within the
meaning of Code Section 414(b) or (c)) any of the stock of which is publicly
traded on an established securities market, as determined at the time of the
Executive’s Separation from Service. The Executive is a key employee under Code
Section 416(i) if the Executive meets the requirements of Code Section
416(i)(1)(A)(i), (ii) or (iii), applied in accordance with the regulations under
Code Section 416, but disregarding Code Section 416(i)(5), at any time during
the 12-month period ending on an identification date. If the Executive is a key
employee as of an identification date, the Executive is treated as a Specified
Employee for the 12-month period beginning on the first day of the fourth month
following the identification date. The identification date for this Agreement
shall be September 30 of each year, such that if the Executive satisfies the
foregoing requirements for key employee status as of September 30 of a year, the
Executive shall be treated as a Specified Employee for the following calendar
year.

                                (n)          Stock. For purposes of this
Agreement, the term “Stock” means shares of the Class A common stock, par value
$.01 per share, of the Company.

                                (o)          Termination Date. For purposes of
this Agreement, except as otherwise provided in Section 10(b) and Section 17(a)
hereof, the term “Termination Date” means (i) if the Executive’s employment is
terminated by the Executive’s death, then the date of death; (ii) if the
Executive’s employment is terminated by reason of voluntary early retirement, as
agreed in writing by the Company and the Executive, then the date of such early
retirement which is set forth in such written agreement; (iii) if the
Executive’s employment is terminated by reason of disability pursuant to
Section 12 hereof, then the earlier of thirty (30) days after the Notice of
Termination is given or one day prior to the end of the Employment Period;
(iv) if the Executive’s employment is terminated by the Executive voluntarily
other than for Good Reason, then the date the Notice of Termination is given;
and (v) if the Executive’s employment is terminated by the Company (other than
by reason of disability pursuant to Section 12 hereof) or by the Executive for
Good Reason, then the earlier of thirty (30) days after the Notice of
Termination is given or one day prior to the end of the Employment Period.
Notwithstanding the foregoing,

 

 
                                (A)          If termination is by the Company
for Cause pursuant to Section 1(d)(iii) of this Agreement and if the Executive
has substantially cured the conduct constituting such Cause as described by the
Company in its Notice of




5

--------------------------------------------------------------------------------




 
Termination within such thirty (30) day or shorter period, then the Executive’s
employment hereunder shall continue as if the Company had not delivered its
Notice of Termination and there shall be no Termination Date arising out of such
Notice.
   
                                (B)           If the Company shall give a Notice
of Termination for Cause or by reason of disability and the Executive in good
faith notifies the Company that a dispute exists concerning such attempted
termination within the fifteen (15)-day period following receipt thereof, then
the Executive may elect to continue his employment during the pendency of such
dispute and the Termination Date shall be determined under this paragraph. If
the Executive so elects and it is thereafter determined that Cause or disability
(as the case may be) did exist, the Termination Date shall be the earlier of
(1) the date on which the dispute is finally determined, either (x) by mutual
written agreement of the parties or (y) in accordance with Section 22 hereof,
(2) the date of the Executive’s death, or (3) one day prior to the end of the
Employment Period. If the Executive so elects and it is thereafter determined
that Cause or disability (as the case may be) did not exist, then the employment
of the Executive hereunder shall continue after such determination as if the
Company had not delivered its Notice of Termination and there shall be no
Termination Date arising out of such Notice.
   
                                (C)           If the Executive shall in good
faith give a Notice of Termination for Good Reason and the Company in good faith
notifies the Executive that a dispute exists concerning such attempted
termination within the fifteen (15)-day period following receipt thereof, then
the Executive may elect to continue his employment during the pendency of such
dispute and the Termination Date shall be determined under this paragraph. If
the Executive so elects and it is thereafter determined that Good Reason did
exist, the Termination Date shall be the earlier of (1) the date on which the
dispute is finally determined, either (x) by mutual written agreement of the
parties or (y) in accordance with Section 22 hereof, (2) the date of the
Executive’s death or (3) one day prior to the end of the Employment Period. If
the Executive so elects and it is thereafter determined that Good Reason did not
exist, then the employment of the Executive hereunder shall continue after such
determination as if the Executive had not delivered the Notice of Termination
asserting Good Reason and there shall be no Termination Date arising out of such
Notice. In either case, this Agreement continues, until the Termination Date, if
any, as if the Executive had not delivered the Notice of Termination except
that, if it is finally determined that Good Reason did exist, the Executive
shall in no case be denied the benefits described in Sections 8(b) and 9 hereof
(including a Termination Payment) based on events occurring after the Executive
delivered his Notice of Termination.
   
                                (D)          If opinions are required to be
delivered pursuant to Section 9(c) hereof and such opinions shall not have been
delivered, the Termination Date shall be the earlier of the date on which such
opinions are delivered or one day prior to the end of the Employment Period.
   
                                (E)           Except as provided in
Paragraphs (B) and (C) above, if the party receiving the Notice of Termination
in good faith notifies the other party that a dispute exists concerning the
termination within the fifteen (15)-day period following receipt




6

--------------------------------------------------------------------------------




 
thereof and it is finally determined that the reason asserted in such Notice of
Termination did not exist, then (1) if such Notice was delivered by the
Executive, the Executive will be deemed to have voluntarily terminated his
employment and (2) if delivered by the Company, the Company will be deemed to
have terminated the Executive other than by reason of death, disability or
Cause.

 

                2.             Termination or Cancellation Prior to Change in
Control. The Company shall retain the right to terminate the employment of the
Executive at any time prior to a Change in Control of the Company, subject to
the terms and conditions of any other then existing written employment
arrangement or agreement between the Executive and the Company; provided,
however, that if the Executive’s employment is terminated by the Company, other
than by reason of (i) death, (ii) disability in accordance with Section 12
hereof, or (iii) Cause, at any time after Board of Directors’ authorized
negotiations are commenced between the Company and another Person which
ultimately lead to a Change in Control of the Company, then the Executive shall
be entitled to receive at the earlier to occur of the closing or the effective
date of such Change in Control of the Company all Accrued Benefits and a
Termination Payment, including benefits under Section 8(b) hereof, as if such
termination of employment was a Covered Termination under Section 8 hereof.
Other than as set forth above or as provided in Section 17 hereof, in the event
the Executive’s employment is terminated prior to a Change in Control of the
Company, this Agreement shall be terminated and canceled and of no further force
and effect and any and all rights and obligations of the parties hereunder shall
cease.

                3.             Employment Period. If a Change in Control of the
Company occurs when the Executive is employed by the Company, then the Company
will continue thereafter to employ the Executive during the Employment Period,
and the Executive will remain in the employ of the Company, in accordance with
and subject to the terms and provisions of this Agreement and the terms of this
Agreement shall expressly supersede the terms and conditions of any other then
existing employment arrangement or agreement between the Company and the
Executive.

                4.             Duties. During the Employment Period, the
Executive shall, in the same capacities and positions held by the Executive at
the time immediately prior to the Change in Control of the Company or in such
other capacities and positions as may be agreed to by the Company and the
Executive in writing, devote the Executive’s commercially reasonable efforts and
business time, attention and skill during normal business hours to the business
and affairs of the Company, as such business and affairs now exist and as they
may hereafter be conducted, all consistent with the Company’s and the
Executive’s practices immediately prior to the Change in Control of the Company.
During the Employment Period, it shall not be a violation of this Agreement for
the Executive to (A) serve on corporate, civic or charitable boards or
committees, (B) deliver lectures, fulfill speaking engagements or teach at
educational institutions and/or (C) manage personal investments, so long as such
activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Change in
Control of the Company, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) subsequent to the Change in
Control of the Company shall not thereafter be deemed to interfere with the
performance of the Executive’s responsibilities to the Company hereunder. The
services which are to be performed by the Executive hereunder are to be rendered
in the




7

--------------------------------------------------------------------------------




same metropolitan area in which the Executive was employed immediately prior to
the time of such Change in Control of the Company, or in such other place or
places as shall be mutually agreed upon in writing by the Executive and the
Company from time to time.

                5.             Compensation. During the Employment Period, the
Executive shall be compensated as follows:

                                (a)           The Executive shall receive, at
such intervals and in accordance with such standard policies of the Company as
may be in effect immediately prior to the Change in Control of the Company, an
annual base salary in cash of not less than the Executive’s annual base salary
plus any annual bonus amounts received or receivable as in effect immediately
prior to the Change in Control of the Company and all other compensation
otherwise reportable on a Form W-2, subject to adjustment as hereinafter
provided.

                                (b)           The Executive shall, at such
intervals and in accordance with such standard policies as may be in effect
immediately prior to the Change in Control of the Company, be reimbursed for any
and all monies advanced in connection with the Executive’s employment for
reasonable and necessary expenses incurred by the Executive on behalf of the
Company, including travel and entertainment expenses.

                                (c)           The Executive shall be included,
to the extent eligible thereunder (which eligibility shall not be conditioned on
the Executive’s salary grade or on any other requirement which excludes persons
of comparable status to the Executive unless such exclusion was in effect for
such plan or an equivalent plan immediately prior to the Change in Control of
the Company), in any and all plans providing benefits for the Company’s salaried
employees in general, including but not limited to group life insurance,
hospitalization, medical, dental, profit sharing and stock bonus plans;
provided, that, in no event shall the aggregate level of benefits under such
plans in which the Executive is included be less than the aggregate level of
benefits under plans of the Company of the type referred to in this Section 5(c)
in which the Executive was participating immediately prior to the Change in
Control of the Company.

                                (d)           The Executive shall annually be
entitled to not less than the amount of paid vacation and not fewer than the
number of paid holidays to which the Executive was entitled annually immediately
prior to the Change in Control of the Company or such greater amount of paid
vacation and number of paid holidays as may be made available annually to other
executives of the Company of comparable status and position to the Executive.

                                (e)           The Executive shall be included in
all plans providing additional benefits to executives of the Company of
comparable status and position to the Executive, including but not limited to
deferred compensation, split-dollar life insurance, supplemental retirement,
stock option, stock appreciation, stock bonus, cash bonus and similar or
comparable plans; provided, that, in no event shall the aggregate level of
benefits under such plans be less than the aggregate level of benefits under
plans of the Company of the type referred to in this Section 5(e) in which the
Executive was participating immediately prior to the Change in Control of the
Company.

                6.            Annual Compensation Adjustments. During the
Employment Period, the Board of Directors of the Company (or an appropriate
committee thereof) will consider and appraise, at




8

--------------------------------------------------------------------------------




least annually (beginning promptly after the first January 1 subsequent to the
commencement of the Employment Period), the contributions of the Executive to
the Company’s operating and/or administrative efficiency, growth, cash flow from
operations and operating profits, and, in accordance with the Company’s practice
and policies in effect immediately prior to the Change in Control of the
Company, due and good faith consideration shall be given to the upward
adjustment of the Executive’s base compensation rate, at least annually
(beginning promptly after the first January 1 subsequent to the commencement of
the Employment Period), commensurate with (i) increases generally given to other
executives of the Company of comparable status and position to the Executive,
and (ii) as the scope of the Company’s operations or the Executive’s duties
expand.

                7.             Termination For Cause or Without Good Reason. If
there is a Covered Termination for Cause or due to the Executive’s voluntarily
terminating his employment other than for Good Reason (any such terminations to
be subject to the procedures set forth in Section 13 hereof), then the Executive
shall be entitled to receive only Accrued Benefits pursuant to Section 9(a)
hereof.

                8.             Termination Giving Rise to a Termination Payment.
(a) If there is a Covered Termination by the Executive for Good Reason or by the
Company other than by reason of (i) death, (ii) disability pursuant to
Section 12 hereof, or (iii) Cause, then the Executive shall be entitled to
receive, and the Company shall promptly pay, Accrued Benefits pursuant to
Section 9(a) hereof and, in lieu of further base salary for periods following
the Termination Date, as liquidated damages and severance pay, the Termination
Payment pursuant to Section 9(b) hereof.

                                (b)           If there is a Covered Termination
and the Executive is entitled to Accrued Benefits and the Termination Payment,
then the Executive shall be entitled to the following additional benefits:

 

 
                                (i)            The Executive shall receive, at
the expense of the Company, outplacement services on an individual basis
provided by a nationally recognized executive placement firm selected by the
Company and acceptable to Executive until the earlier of the second anniversary
of the Termination Date (or, to the extent needed to avoid additional tax under
Section 409A of the Code, until the last day of the second calendar year
following the calendar year in which the Executive’s Separation from Service
occurs) or such time as the Executive has obtained new full-time employment
comparable to his position at the Company.
   
                                (ii)           Until the earlier of the second
anniversary of the Termination Date (or, to the extent needed to avoid
additional tax under Section 409A of the Code, until the last day of the second
calendar year following the calendar year in which the Executive’s Separation
from Service occurs) or such time as the Executive has obtained new employment
and is covered by benefits which in the aggregate are at least equal in value to
the following benefits the Executive shall continue to be covered, at the
expense of the Company, by the same or equivalent life insurance,
hospitalization, medical and dental coverage as was required hereunder with
respect to the Executive immediately prior to




9

--------------------------------------------------------------------------------




 
the date the Notice of Termination is given. The continuation of
hospitalization, medical and dental coverage hereunder shall count as COBRA
continuation coverage.

 

                9.             Payments Upon Termination.

                                (a)           Accrued Benefits. For purposes of
this Agreement, the Executive’s “Accrued Benefits” shall include the following
amounts, payable as described herein: (i) all base salary for the time period
ending with the Termination Date; (ii) reimbursement for any and all monies
advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Company for the
time period ending with the Termination Date; (iii) any and all other cash
earned though the Termination Date and deferred at the election of the Executive
or pursuant to any deferred compensation plan then in effect; (iv) a lump sum
payment of the bonus, incentive compensation and other compensation reportable
on Form W-2 otherwise payable to the Executive with respect to the year in which
termination occurs under all bonus or incentive compensation plan or plans of
the Company in which the Executive is a participant; and (v) all other payments
and benefits to which the Executive may be entitled as compensatory fringe
benefits or under the terms of any benefit plan of the Company, including
severance payments under the Company’s severance policies and practices as in
effect immediately prior to the Change in Control of the Company. Payment of
Accrued Benefits shall be made promptly in accordance with the Company’s
prevailing practice with respect to Subsections (i) and (ii) or, with respect to
Subsections (iii), (iv) and (v), pursuant to the terms of the benefit plan or
practice establishing such benefits.

                                (b)           Termination Payment. The
Termination Payment shall be an amount equal to the average of the Executive’s
annual total compensation reportable on Form W-2 (i.e., base salary plus bonus
amounts and all other taxable compensation) over the last three (3) fiscal years
of the Company preceding the fiscal year in which the Change in Control of the
Company occurs multiplied by two (2); provided, that, if the Executive has been
employed by the Company for less than the three (3) full fiscal years preceding
the fiscal year in which the Change in Control of the Company occurs, then the
Termination Payment shall be an amount equal to the highest amount of the
Executive’s annual total compensation reportable on Form W-2 for any fiscal year
(which amount shall be annualized for any fiscal year in which Executive was
employed for less than the entire fiscal year) during the period of his
employment by the Company prior to the Change in Control of the Company
(including the fiscal year in which the Change in Control of the Company occurs)
multiplied by two (2). Except as otherwise provided herein, the Termination
Payment shall be paid to the Executive in cash no later than ten (10) business
days after the Termination Date. Notwithstanding the foregoing, if the Executive
at the time of his Separation from Service is a Specified Employee, and if the
Termination Payment does not meet the requirements for a short-term deferral
within the meaning of Section 409A of the Code, then payment shall be delayed
until the first day of the seventh month following the month in which the
Executive’s Separation from Service occurs. The Executive shall not be required
to mitigate the amount of the Termination Payment by securing other employment
or otherwise, nor will such Termination Payment be reduced by reason of the
Executive securing other employment or for any other reason.




10

--------------------------------------------------------------------------------




                                (c)           Gross-Up Provision.

 

 
                                (i)            Notwithstanding any other
provision of this Agreement, if any portion of the Termination Payment, Accrued
Benefits or any other payment or benefit under this Agreement, or payments to
and for the benefit of the Executive under any other agreement or plan of the
Company or any of its Affiliates, regardless of whether such payment or benefit
was paid or provided for prior to the Covered Termination (herein all
collectively referred to as the “Total Payments”), would constitute an “excess
parachute payment,” the Company shall pay Executive an additional amount (the
“Gross-Up Payment”) such that the net amount retained by Executive after
deduction of any excise tax imposed under Section 4999 of the Code, any interest
charges or penalties in respect of the imposition of such excise tax (but not
any federal, state or local income tax, or employment tax) on the Total
Payments, and any federal, state and local income tax, employment tax, and
excise tax upon the payment provided for by this Section 9(c), shall be equal to
the Total Payments. For purposes of determining the amount of the Gross-Up
Payment, Executive shall be deemed to pay federal income tax and employment
taxes at the highest marginal rate of federal income and employment taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of Executive’s domicile for income tax purposes on the date the
Gross-Up Payment is made, net of the maximum reduction in federal income taxes
that may be obtained from the deduction of such state and local taxes.
   
                                (ii)           For purposes of this Agreement,
the terms “excess parachute payment” and “parachute payments” shall have the
meanings assigned to them in Section 280G of the Code and such “parachute
payments” shall be valued as provided therein. Present value for purposes of
this Agreement shall be calculated in accordance with Section 280G(d)(4) of the
Code (or any successor provision). Promptly following a Covered Termination or
notice by the Company to the Executive of its belief that there is a payment or
benefit due the Executive which will result in an excess parachute payment as
defined in Section 280G of the Code, the Executive and the Company, at the
Company’s expense, shall obtain the opinion (which need not be unqualified) of
nationally recognized tax counsel (“National Tax Counsel”) selected by the
Company’s independent auditors and reasonably acceptable to the Executive (which
may be regular outside counsel to the Company), which opinion sets forth (i) the
amount of the Base Period Income; (ii) the amount and present value of Total
Payments; (iii) the amount and present value of any excess parachute payments;
and (iv) the amount of any Gross-Up Payment. As used in this Agreement, the term
“Base Period Income” means an amount equal to the Executive’s “annualized
includible compensation for the base period” as defined in Section 280G(d)(1) of
the Code. For purposes of such opinion, the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Company’s independent
auditors in accordance with the principles of Section 280G(d)(3) and (4) of the
Code (or any successor provisions), which determination shall be evidenced in a
certificate of such auditors addressed to the Company and the Executive. The
opinion of National Tax Counsel shall be addressed to the Company and the
Executive and shall be binding upon the Company and the Executive. If such
National Tax Counsel so requests in connection with the opinion required by this
Section 9(c), the




11

--------------------------------------------------------------------------------




 
Executive and the Company shall obtain, at the Company’s expense, and the
National Tax Counsel may rely on, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by the Executive solely with respect to its status under Section
280G of the Code and the regulations thereunder. Within five (5) days after the
National Tax Counsel’s opinion is received by the Company and the Executive, the
Company shall pay (or cause to be paid) or distribute (or cause to be
distributed) to or for the benefit of Executive such amounts as are then due to
Executive under this Agreement.
   
                                (iii)          In the event that upon any audit
by the Internal Revenue Service, or by a state or local taxing authority, of the
Total Payments or Gross-Up Payment, a change is finally determined to be
required in the amount of taxes paid by Executive, appropriate adjustments shall
be made under this Agreement such that the net amount which is payable to the
Executive after taking into account the provisions of Section 4999 of the Code
shall reflect the intent of the parties as expressed in this Section 9, in the
manner determined by the National Tax Counsel.
   
                                (iv)          The Company agrees to bear all
costs associated with, and to indemnify and hold harmless, the National Tax
Counsel of and from any and all claims, damages, and expenses resulting from or
relating to its determinations pursuant to this Section 9(c), except for claims,
damages or expenses resulting from the gross negligence or willful misconduct of
such firm.
   
                                (v)           This Section 9(c) shall be amended
to comply with any amendment or successor provision to Sections 280G or 4999 of
the Code. If such provisions are repealed without successor, then this Section
9(c) shall be cancelled without further effect..

 

               10.            Death.

                                (a)           Except as provided in
Section 10(b) hereof, in the event of a Covered Termination due to the
Executive’s death, the Executive’s estate, heirs and/or beneficiaries (as
determined by the Executive’s personal representative) shall receive all the
Executive’s Accrued Benefits through the Termination Date.

                                (b)           In the event the Executive dies
after a Notice of Termination is given (i) by the Company, other than by reason
of disability, or (ii) by the Executive for Good Reason, the Executive’s estate,
heirs and beneficiaries shall be entitled to the benefits described in
Section 10(a) hereof and, subject to the provisions of this Agreement, to such
Termination Payment as the Executive would have been entitled to had the
Executive lived. For purposes of this Section 10(b), the Termination Date shall
be the earlier of thirty (30) days following the giving of the Notice of
Termination or one day prior to the end of the Employment Period.

                11.           Retirement. If, during the Employment Period, the
Executive and the Company shall execute an agreement providing for the early
retirement of the Executive from the Company, or the Executive shall otherwise
give notice that he is voluntarily choosing to retire early from the Company,
the Executive shall receive Accrued Benefits through the Termination




12

--------------------------------------------------------------------------------




Date; provided, that, if the Executive’s employment is terminated by the
Executive for Good Reason or by the Company other than by reason of death,
disability or Cause and the Executive also, in connection with such termination,
elects voluntary early retirement, the Executive shall also be entitled to
receive a Termination Payment pursuant to Section 9(b) hereof.

                12.           Termination for Disability. If, during the
Employment Period, as a result of the Executive’s disability due to physical or
mental illness or injury (regardless of whether such illness or injury is
job-related), the Executive shall have been absent from the Executive’s duties
hereunder on a full-time basis for twelve (12) consecutive months and, within
thirty (30) days after the Company notifies the Executive in writing that it
intends to terminate the Executive’s employment (which notice shall not
constitute the Notice of Termination contemplated below), the Executive shall
not have returned to the performance of the Executive’s duties hereunder on a
substantially full-time basis, the Company may terminate the Executive’s
employment pursuant to a Notice of Termination given in accordance with
Section 13 hereof. In the event the Executive’s employment is terminated on
account of the Executive’s disability in accordance with this Section, the
Executive shall receive Accrued Benefits in accordance with Section 9(a) hereof
and shall remain eligible for all benefits provided by any long term disability
programs of the Company in effect at the time of such termination.

                13.           Termination Notice and Procedure. Any Covered
Termination by the Company or the Executive shall be communicated by written
Notice of Termination to the Executive, if such Notice is given by the Company,
and to the Company, if such Notice is given by the Executive, all in accordance
with the following procedures and those set forth in Section 23 hereof:

                                (a)           If such termination is for
disability, Cause or Good Reason, the Notice of Termination shall indicate in
reasonable detail the facts and circumstances alleged to provide a basis for
such termination.

                                (b)           Any Notice of Termination by the
Company shall have been approved, prior to the giving thereof to the Executive,
by a resolution duly adopted in good faith by a majority of the directors of the
Company (or any successor corporation) then in office.

                                (c)           The Executive shall have thirty
(30) days, or such longer period as the Company may determine to be appropriate,
to substantially cure any conduct or act, if curable, alleged to provide grounds
for termination of the Executive’s employment for Cause under this Agreement.

                                (d)           The recipient of the Notice of
Termination shall personally deliver or mail in accordance with Section 23
hereof written notice of any dispute relating to such Notice of Termination to
the party giving such Notice within fifteen (15) days after receipt thereof.
After the expiration of such fifteen (15) days, the contents of the Notice of
Termination shall become final and not subject to dispute.

                14.           Confidentiality Obligations of the Executive;
Noncompetition; Nonsolicitation.

                                (a)           Executive acknowledges that all
secret or confidential information, knowledge or data relating to the Company or
any of its Affiliates and their respective businesses




13

--------------------------------------------------------------------------------




that Executive obtains during Executive’s employment by the Company or any of
its Affiliates and that is not public knowledge (other than as a result of the
Executive’s violation of this Section 14(a)) (“Confidential Information”) is
highly sensitive and proprietary and includes, without limitation: product
design information, manufacturing processes and methods, information regarding
new product development, information regarding strategic or tactical planning,
information regarding pending or planned competitive bids, and information
regarding key employees. Executive shall not communicate, divulge or disseminate
Confidential Information at any time during or after Executive’s employment with
the Company, except with the prior written consent of the Company or as
otherwise required by law or legal process. All computer software, telephone
lists, customer lists, price lists, contract forms, catalogs, records, files and
know-how acquired while an employee of the Company are acknowledged to be the
property of the Company and shall not be duplicated, removed from the Company’s
possession or premises or made use of other than in pursuit of the Company’s
business or as may otherwise be required by law or any legal process, and, upon
termination of employment for any reason, Executive shall deliver to the
Company, without further demand, all such items and any copies thereof which are
then in his or her possession or under his or her control.

                                (b)           While employed and for a one-year
period beginning on Executive’s termination of employment, Executive will not,
except upon prior written permission signed by an authorized officer of the
Company, consult with or advise or, directly or indirectly, as owner, partner,
officer or employee, engage in business with any company in competition with the
Company or with any corporation or entity controlled by, controlling or under
common control with any such company. Notwithstanding the foregoing, Executive
may make and retain investments in not more than three percent of the equity of
any such company if such equity is listed on a national securities exchange or
regularly traded in an over-the-counter market.

                                (c)           While employed and for a one-year
period beginning on Executive’s termination of employment, Executive will not,
directly or indirectly, solicit for employment or employ on behalf of any
organization other than the Company or one of its Affiliates or employ any
person employed by the Company or any of its Affiliates, nor will Executive,
directly or indirectly, solicit for employment on behalf of any organization
other than the Company or one of its Affiliates or be involved in any way in the
hiring process of any person known by Executive (after reasonable inquiry) to be
employed at the time by the Company or any of its Affiliates.

                                (d)           In the event of a breach of
Executive’s covenants under this Section 14, it is understood and agreed that
the Company shall be entitled to injunctive relief as well as any other legal or
equitable remedies. Executive acknowledges and agrees that the covenants,
obligations and agreements of the Executive in this Section 14 relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Executive agrees that the Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain Executive from committing any violation of such
covenants, obligations or agreements. These injunctive remedies are cumulative
and in addition to any other rights and remedies that the Company may have. The
Company and Executive hereby irrevocably submit to the exclusive jurisdiction of
the




14

--------------------------------------------------------------------------------




courts of Wisconsin and the Federal courts of the United States of America,
located in Milwaukee, Wisconsin, in respect of all disputes involving
Confidential Information, trade secrets or the violation of the provisions of
this Section 14.

                15.           Expenses and Interest. If, after a Change in
Control of the Company, a good faith dispute arises with respect to the
enforcement of the Executive’s rights under this Agreement or if any legal or
arbitration proceeding shall be brought in good faith to enforce or interpret
any provision contained herein, or to recover damages for breach hereof, the
Executive shall recover from the Company any reasonable attorneys’ fees and
necessary costs and disbursements incurred by the Executive as a result of such
dispute, legal or arbitration proceeding (“Expenses”), and prejudgment interest
on any money judgment or arbitration award obtained by the Executive calculated
at the rate of interest announced by US Bank, N.A. from time to time as its
prime or base lending rate from the date that payments to him should have been
made under this Agreement. Within ten (10) days after the Executive’s written
request therefor, the Company shall pay in cash to the Executive, or such other
person or entity as the Executive may designate in writing to the Company, the
Executive’s Expenses in advance of the final disposition or conclusion of any
such dispute, legal or arbitration proceeding.

                16.           Payment Obligations Absolute. The Company’s
obligations during and after the Employment Period to pay the Executive the
amounts and to make the benefit and other arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set off, counterclaim, recoupment, defense or
other right which the Company may have against him or anyone else. Except as
provided in Section 15 of this Agreement, all amounts payable by the Company
hereunder shall be paid without notice or demand. Except as provided in
Section 9(b) of this Agreement, each and every payment made hereunder by the
Company shall be final, and the Company will not seek to recover all or any part
of such payment from the Executive, or from whomsoever may be entitled thereto,
for any reason whatsoever. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced whether or not the Executive obtains other
employment.

                17.           Assignment: Successors. (a) If the Company
proposes to engage in a potential Change of Control of the Company, then, at
least ten (10) days in advance of the closing of such event, the Company shall,
subject only to consummation of such Change in Control of the Company, assign
all of its right, title and interest in this Agreement effective as of the
closing date of such event to such Person, and the Company shall cause such
Person, at least ten (10) days in advance of the closing of such event, by
written agreement in form and substance reasonably satisfactory to the Executive
and with written notice thereof to Executive, to expressly assume and agree to
perform, subject only to consummation of such Change in Control of the Company,
from and after the effective date of such event all of the terms, conditions and
provisions imposed by this Agreement upon the Company. If such Change in Control
of the Company is consummated, failure of the Company to obtain such an
assumption agreement at least ten (10) days in advance of the closing of such
event shall be a breach of this Agreement constituting “Good Reason” hereunder,
except that for purposes of implementing the foregoing, the date upon which such
transfer or other succession becomes effective shall be deemed the Termination
Date. In case of an effective assignment by the Company and of assumption and




15

--------------------------------------------------------------------------------




agreement by such Person, “Company” shall thereafter mean such Person which
executes and delivers the agreement provided for in this Section 17 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law, and this Agreement shall inure to the benefit of and be
enforceable by such Person. The Executive shall, in his discretion, be entitled
to proceed against any or all of such Persons, any Person which theretofore was
such a successor to the Company (as defined in the first paragraph of this
Agreement) and the Company (as so defined) in any action to enforce any rights
of the Executive hereunder. Except as provided in this Subsection, this
Agreement shall not be assignable by the Company. This Agreement shall not be
terminated by the voluntary or involuntary dissolution of the Company.

                                (b)           This Agreement and all rights of
the Executive shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators, heirs
and beneficiaries. All amounts payable to the Executive under Sections 7, 8, 9,
10, 11 and 12 hereof if the Executive had lived shall be paid, in the event of
the Executive’s death, to the Executive’s estate, heirs and representatives.

                18.           Severability. The provisions of this Agreement
shall be regarded as divisible, and if any of said provisions or any part hereof
are declared invalid or unenforceable by a court of competent jurisdiction, the
validity and enforceability of the remainder of such provisions or parts hereof
and the applicability thereof shall not be affected thereby.

                19.           Amendment. This Agreement may not be amended or
modified at any time except by written instrument executed by the Company and
the Executive.

                20.           Withholding. The Company shall be entitled to
withhold from amounts to be paid to the Executive hereunder any federal, state
or local withholding or other taxes or charges which it is from time to time
required to withhold; provided, that, the amount so withheld shall not exceed
the minimum amount required to be withheld by law. The Company shall be entitled
to rely on an opinion of nationally recognized tax counsel if any question as to
the amount or requirement of any such withholding shall arise.

                21.           Certain Rules of Construction. No party shall be
considered as being responsible for the drafting of this Agreement for the
purpose of applying any rule construing ambiguities against the drafter or
otherwise. No draft of this Agreement shall be taken into account in construing
this Agreement. Any provision of this Agreement which requires an agreement in
writing shall be deemed to require that the writing in question be signed by the
Executive and an authorized representative of the Company.

                22.           Governing Law: Resolution of Disputes. This
Agreement and the rights and obligations hereunder shall be governed by and
construed in accordance with the laws of the State of Wisconsin. Any dispute
arising out of this Agreement shall, at the Executive’s election, be determined
by arbitration under the rules of the American Arbitration Association then in
effect or by litigation. Whether the dispute is to be settled by arbitration or
litigation, the venue for the arbitration or litigation shall be Milwaukee,
Wisconsin or, at the Executive’s election, in the judicial district encompassing
the city in which the Executive resides. The parties consent to personal
jurisdiction in each trial court in the selected venue having subject matter
jurisdiction




16

--------------------------------------------------------------------------------




notwithstanding their residence or situs, and each party irrevocably consents to
service of process in the manner provided hereunder for the giving of notices.

                23.           Notice. Notices given pursuant to this Agreement
shall be in writing and, except as otherwise provided by Section 13(d) hereof,
shall be deemed given when actually received by the Executive or actually
received by the Company’s General Counsel or any officer of the Company other
than the Executive. If mailed, such notices shall be mailed by United States
registered or certified mail, return receipt requested, addressee only, postage
prepaid, if to the Company, to Bucyrus International, Inc., Attention: General
Counsel, 1100 Milwaukee Avenue, South Milwaukee, Wisconsin 53172-0500, or if to
the Executive, at the address set forth below the Executive’s signature to this
Agreement, or to such other address as the party to be notified shall have
theretofore given to the other party in writing.

                24.           No Waiver. No waiver by either party at any time
of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by the other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same time or any
prior or subsequent time.

                25.           Headings. The headings herein contained are for
reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.




17

--------------------------------------------------------------------------------




                                IN WITNESS WHEREOF, the parties have executed
this Agreement as of the day and year first written above.

 

EXECUTIVE   BUCYRUS INTERNATIONAL, INC.             By:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:   Name:
Title:       Residential Address:          

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   




18

--------------------------------------------------------------------------------